Citation Nr: 1726330	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a hearing before the undersigned in October 2016.  


FINDINGS OF FACT

1.  VA has received new evidence since a final June 2009 rating decision that denied service connection for diabetes mellitus, type II, that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran set foot on land in the Republic of Vietnam in 1969.

3.  The Veteran's currently diagnosed diabetes mellitus, type II, is presumed to be the result of in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A September 2004 rating decision initially denied service connection for diabetes mellitus, type II.  The Veteran did not appeal this decision.  This denial was later confirmed and continued by June 2009 rating decision.  The Veteran filed a timely notice of disagreement regarding the June 2009 rating decision, but failed to perfect an appeal by filing a timely substantive appeal after the issuance of a statement of the case in April 2010.  Thus, the June 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Board finds reopening of the Veteran's service connection claim for diabetes mellitus, type II, is warranted.  Since the June 2009 rating decision, the Veteran has submitted additional evidence regarding his ship's history and pictures from his Vietnam era service that indicate he may have served on land in the Republic of Vietnam.  The Veteran has also provided testimony explaining why he was required to depart his ship during periods in which it was harbored in bodies of water near the Vietnamese coastline.  This evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e), including type II diabetes, may be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Once it is established that a claimant has been exposed to herbicides, a listed disease will be presumed service-connected due to herbicide exposure during service if it manifests to a compensable degree at any time, even though there was no record of such disease during service.  38 C.F.R. §3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, a November 2012 VA examination report confirms the Veteran has been diagnosed as having diabetes mellitus, type II.  The Veteran asserts he is entitled to service connection for this disability on a presumptive basis due to his service in the Republic of Vietnam.  See 38 38 U.S.C.A. § 1116.

The record establishes the Veteran served aboard a naval ship that operated near the Vietnamese coastline throughout 1969.  Deck logs for ship show it anchored near the coastline several times in 1969.  Deck logs further indicate smaller vessels left the ship during these periods for the Vietnamese mainland and returned to the ship.  Historical research from National Archives and Records Administration (NARA) and the Naval History and Heritage Command (NHHC) indicate the names of individuals going ashore on a routine basis are not usually included in deck logs.

The Veteran has consistently reported that he went ashore in two different ports to obtain nautical charts and Notice to Mariners publications required to perform his duties as a quartermaster aboard the ship.  The Veteran's reports have remained remarkably consistent since the date he filed his initial service connection claim for diabetes mellitus, type II, more than fifteen years ago, even though he claim has been denied on two previous occasions.  

The Veteran has obtained deck logs on his own behalf in an attempt to establish his claim, excerpts of which corroborate aspects of his testimony.  He has also submitted contemporaneous letters written to his wife during the Vietnam era, which also corroborate aspects of his testimony.  Most recently, the Veteran submitted several photographs which he claims to have taken en route to the Vietnamese mainland.  

When this corroborating evidence in viewed against the Veteran's credible, consistent reports regarding his service in the Republic of Vietnam, the Board finds it is at least as likely as not that the Veteran set foot on land in the Republic of Vietnam in 1969, as reported, since there is no evidence that rebuts his testimony or the corroborating evidence he has submitted to support his claim.  


Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for diabetes mellitus, type II, is warranted on a presumptive basis under the provisions of 38 U.S.C. § 1116, as the Veteran had qualifying service in the Republic of Vietnam.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II, is granted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


